DENIED; Opinion Filed October 28, 2019




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00792-CV

                                IN RE ROGER BARONE, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-50207-2019

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Carlyle
       Before the Court is relator’s July 2, 2019 petition for writ of mandamus and real party in

interest’s September 3, 2019 reply. In his petition, relator requests this Court to set aside the trial

court’s February 11, 2019 temporary orders and vacate the trial court’s May 29, 2019 contempt

order. To be entitled to mandamus relief, relator must show both that the trial court has clearly

abused its discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition,

mandamus record, and response, we conclude relator has failed to show he is entitled to the relief

requested.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief
sought).




                /Cory L. Carlyle/
                CORY L. CARLYLE
                JUSTICE



190792F.P05




              –2–